Citation Nr: 1114856	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  09-29 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania
 
 
THE ISSUES
 
1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lumbar disorder to include a scar. 
 
2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right eye retinal vasculitis with glaucoma.
 
3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left eye retinal vasculitis with glaucoma.  
 
4.  Entitlement to service connection for shrapnel wounds of the neck.
 
5.  Entitlement to service connection for shrapnel wounds of the right shoulder.
 
6.  Entitlement to service connection for memory loss.
 
 

REPRESENTATION
 
Appellant represented by:  Blinded Veterans Association
 
 
ATTORNEY FOR THE BOARD
 
E.M. Evans, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from August 1967 to March 1969. 
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision of the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).
 
The Board notes that additional evidence was received in February 2010, but has yet to be considered by the RO.  This evidence pertains to the claim of entitlement to service connection for memory loss.  Considering the favorable action regarding that issue below, not conducting further procedural development is not prejudicial to the Veteran.  Simply put, a remand would serve no useful purpose and is not required.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).
 
 
FINDINGS OF FACT
 
1.  A May 1991 rating decision denied entitlement to service connection for a tender lumbar scar.  In the absence of a perfected appeal, that decision is final.  

2.  The evidence submitted since the May 1991 denial raises a reasonable possibility of substantiating the claim for a lumbar disorder to include a lumbar scar.
 
3.  A June 2008 rating decision denied a claim to reopen the issue of entitlement to service connection for bilateral retinal vasculitis with glaucoma.  In the absence of a perfected appeal, that decision is final.  

4.  The evidence submitted since the June 2008 denial, by itself or when considered with the previous evidence of record, does not raise a reasonable possibility of substantiating the claim.
 
5.  The preponderance of the evidence is against a finding that shrapnel wounds of the neck are related to the Veteran's active service.
 
5.  The preponderance of the evidence is against a finding that shrapnel wounds of the right shoulder are related to the Veteran's active service.
 
6.  Resolving reasonable doubt in the Veteran's favor, memory loss is related to an in-service car accident. 
 
 
CONCLUSIONS OF LAW
 
1.  The May 1991 rating decision is final.  New and material evidence has been submitted to reopen a claim of entitlement to service connection for a lumbar disorder to include a scar.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).
 
 2.  The June 2008 rating decision is final.  New and material evidence has not been submitted to reopen a claim of entitlement to service connection for bilateral retinal vasculitis with glaucoma.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

3.  Shrapnel wounds of the neck were not incurred or aggravated while on active duty.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).
 
4.  Shrapnel wounds of the right shoulder were not incurred or aggravated while on active duty.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.
 
5.  Memory loss was incurred during active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.159, 3.303.
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in August, September and October 2008 of the information and evidence needed to substantiate and complete his claims, to include information regarding how disability evaluations and effective dates are assigned.  The Veteran was notified of what was needed to reopen the claim of entitlement to service connection for lumbar and bilateral eye disorder claims.
 
VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claims, and the Veteran has been afforded a meaningful opportunity to participate in the adjudication of the claim.  There is no evidence that any VA error in notifying or assisting the appellant reasonably affects the fairness of this adjudication.  Hence, the case is ready for adjudication.
 
VA did not provide the Veteran with an examination in connection with all of his claims, and the Board finds that examinations are not necessary to decide the merits of these claims.  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c) (4). The threshold for the duty to get an examination is rather low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
 
Here, however, the evidence of record is sufficient to decide the claims of entitlement to service connection for shrapnel wounds of the neck and right shoulder.  The Veteran submitted private treatment records.  Unfortunately, these do not show that any claimed disability is related to service.  Moreover, there is no competent evidence of any pertinent disorder until decades post-service, and there is no competent evidence linking any of the claimed disorders to service.  Thus, there is no requirement that VA provide a compensation examination or obtain an opinion.  

With respect to the eye disorder claim the law precludes ordering a VA compensation examination prior to the submission of new and material evidence.  38 C.F.R. § 3.159(c)(4) (2010). 
 
The Board has reviewed all the evidence in the Veteran's claims file, which includes his written contentions, private medical records, and VA records.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).
 
Governing Laws and Regulations
 
New and Material Evidence
 
The Veteran contends that service connection is warranted for a tender lumbar scar and bilateral retinal vasculitis with glaucoma.  He argues that while on active duty he was injured in a car accident that caused the back scar, and that exposure to herbicides while in Vietnam caused his eye disorder.
 
A rating decision becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).  If a claim has been previously denied and that decision is final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.
 
New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a)
 
VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened and considered on the merits.  See generally Elkins v. West, 12 Vet. App. 209 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).  If the additional evidence presents a reasonable possibility that the claim could be allowed, the claim is reopened and the ultimate credibility or weight that is accorded such evidence is ascertained as a question of fact.  Id.
 
i.  Tender Lumbar Scar
 
In a May 1991 rating decision entitlement to service connection for a tender lumbar scar was denied due to the finding that while there was treatment in service for low back pain, any back disorder had resolved prior to the Veteran's separation from active duty.  A review of the then available service treatment records reveals that the Veteran was treated for complaints of back pain on several occasions.  January 1968 records reveal that the appellant had been thrown from a vehicle in December 1967, sustaining a back laceration and requiring orthopedic surgery.  January 1968 records also show that following the accident he was hospitalized for three days at a civilian hospital as well as for one day at Valley Forge Army General Hospital.  Physical examination in January 1968 revealed a tender scar at the sacro-iliac junction, and the Veteran was diagnosed with a lumbar strain.  Records from February 1968 again noted that the appellant underwent back surgery in December 1967.  In August 1968 the Veteran reported lower back pain and stiffness, and was diagnosed with a mild lumbosacral strain.  In October 1968, the Veteran was treated for a first degree burn of the lower back.

At his March 1969 separation examination the Veteran denied a history of back problems.  Physical examination revealed no back disorder and no evidence of a back scar.  

A VA examination in March 1991 noted a history of an in-service car accident.  Physical examination revealed a tender lumbar scar at the level of the L5-S1 plane.  A diagnosis of status post lower lumbar vertebral trauma with intermittent low back stiffness was entered.
 
Since May 1991, the Veteran has submitted records from Dr. R. M. R., dating from April 1989 to July 1993.  These note a history of low back pain, but do not link any lumbar disorder to service.  The records show that the Veteran reported the history of being involved in an in-service car accident, and having a scar related to that accident, but these records do not clinically relate low back pain to the appellant's in-service auto accident. 
 
In VA outpatient records dated between October 2004 and July 2009 show that the Veteran is diagnosed with lumbar degenerative joint disease.   The etiology of the disorder is not addressed.

Significantly, the Veteran has also submitted a copy of a police report from the December 1967 accident.  This reveals that the appellant's car struck a tree, and that he needed to be removed from the scene of the accident due to visible signs of injury.  The Board finds that this evidence helps to corroborate the evidence pertaining to the accident noted in the service treatment records, and is sufficient evidence to reopen the claim.   

ii.  Bilateral Retinal Vasculitis with Glaucoma 
 
In May 1991 and October 2004 rating decisions entitlement to service connection for retinal vasculitis with glaucoma, of the left eye and the right eye, respectively were denied due to the fact that there were no records available showing that the Veteran had an eye disorder that was related to service.  Indeed, while service medical records noted defective vision at both induction and separation, those same records showed no evidence of retinal vasculitis or glaucoma.  Post service treatment records did not show treatment for an eye disorder until 1985, more than 15 years following the Veteran's separation from active duty.  While Maz Kazahaya, M.D., opined in January 2008 that it was very possible that the appellant's retinal vasculitis was a result of retinal toxicity due to herbicide exposure, that evidence was considered in an unappealed June 2008 rating decision.  Given the absence of a timely appeal to the June 2008 rating decision it is final.  38 U.S.C.A. § 7105.
 
While the Veteran has submitted new evidence showing treatment of his eye disorder in the years since 1984 there is no competent evidence which raises a reasonable possibility that his disorder is related to service or any event of service.  The Veteran's wife submitted a statement attesting to the appellant's s deteriorating eye sight since service.  As a lay person untrained in the field of medicine, however, she is not qualified to provide a nexus opinion addressing the relationship between the Veteran's service and his current eye disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

For evidence to warrant a reopening of the claim, it must show a connection between the currently diagnosed eye disorder and service.  The Veteran has not submitted such evidence.  The evidence submitted since the latest denial of service connection while new is not material.  The evidence submitted since June 2008 does not establish or suggest a connection between the Veteran's current eye disability and his service.  The evidence submitted does not raise a reasonable possibility of changing the prior outcome, either when considered by themselves or in connection with the evidence already of record.  Without new and material evidence, the Veteran's service-connection claim cannot be reopened.  Hence, the claim must be denied.
 
Because appellant has not fulfilled his threshold burden of submitting new and material evidence to reopen his finally disallowed claims, the benefit of the doubt doctrine does not need to be applied in this claim.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993). 

Service Connection
 
In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.
 
With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).
 
Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
 
In order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in- service disease or injury and the current disability.  See Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).
 
In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 
 
The Veteran asserts that he is entitled to service connection for shrapnel wounds of the neck and right shoulder, and for memory loss.  Specifically, he claims that he was involved in a car accident that caused a traumatic brain injury that has resulted in current memory loss.  He further contends that he was involved in a mortar attack while serving in Vietnam.
 
i.  Shrapnel Wounds
 
The Veteran reports that he has retained foreign bodies in his right shoulder and neck as a result of a mortar attack while stationed in the Republic of Vietnam.  
 
The service treatment records show that the Veteran was involved in a car accident while in service where he sustained multiple abrasions to his neck.  The Veteran's service treatment records are, however, silent for any other complaints, findings, or treatment of his shoulder or neck.  There is no evidence in the service treatment or personnel records regarding any alleged mortar attack.  The appellant was not awarded the Purple Heart Medal for wounds incurred in action.  The appellant was not assigned to a combat occupational field during the vast majority of his tour in Vietnam.  The Veteran's separation examination was negative for any injuries or scars of the neck or right shoulder.  There was no evidence at separation of any shrapnel wound. 

At the Veteran's 1991 VA examination he did not report, and the examiner did not diagnose, any residual of a shrapnel wound.
 
Post service there is no evidence of any shrapnel wound of the neck being related to service.  Post service the first evidence of a chest abnormality comes from a 1991 x-ray report which showed a "minimal stable post-inflammatory parenchymal density at the right apex."  However, there is no reference in this file to any shrapnel wound or to any incident of service.  The Veteran submitted an August 1999 x-ray report which noted a small metallic foreign body in the right upper chest wall.  There were no previous films for comparison.  The Veteran additionally submitted a note from a private physician, Dr. T. E. M., stating that the Veteran had metal fragments in his chest wall from Vietnam.  Notably, Dr. T.E.M. provided no explanation for the basis of his assertion that the metal fragments in the Veteran's chest wall were from Vietnam.  Indeed, it is clear that Dr. T.E.M. based his opinion on nothing more than what the appellant had told him.  An opinion based on an inaccurate factual premise has no probative value, Reonal v. Brown, 5 Vet.App. 458, 460-61 (1993).  

The Board acknowledges the medical opinion associating metal fragments in his chest to the appellant's Vietnam; however, there is no medical evidence from service to support this assertion, and the physician providing the opinion did not offer a rationale as to how he came to that opinion.  The Board, of course, may not disregard a medical opinion solely on the rationale that the medical opinion was based on a history given by the veteran.  Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  The Board is not, however, bound to accept medical opinions which are based on history supplied by the veteran, where that history is unsupported by the medical evidence.  See Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993).  Consequently, because the totality of the evidence shows that the Veteran's report of an in-service injury due to a mortar attack is not credible, the Board will not attach any probative value to medical opinions that are clearly based, at least in part, on a report that lacks credibility.
 
The Veteran has not submitted any independently verifiable evidence that he was wounded in-service during a mortar attack.  There is no competent evidence of a chronic neck or right shoulder disorder in-service.  Additionally, the Veteran has not submitted any evidence of any neck injuries or any shrapnel within his neck.  The only evidence to support a connection between the current retained foreign body in the Veteran's chest and service is an unsubstantiated medical opinion based on a history that the Board finds devoid of credibility.  
 
The Board acknowledges that the Veteran asserts to have been involved in a mortar attack while in service; however, as there is no corroborating evidence to this account, it is not deemed credible.  Accordingly, the facts in this case preponderate against granting the claims.  Thus the evidence does not raise a reasonable doubt. 
 
These appeals are denied.
 
ii.  Memory Loss
 
The Veteran contends that he currently experiences memory loss as a result of a car accident he had while in service and the above mentioned mortar attack.  As the Board ruled above, the contention that the Veteran was involved in a mortar attack is not credible.  As such this issue will be addressed based solely on the in-service car accident.  
 
Service treatment records show that the Veteran was involved in a car accident in December 1967, where he sustained multiple abrasions to his left hand, back, and neck, and contusions.  There are no other pertinent records of treatment or complaints during service.  There is no evidence that the Veteran suffered a head injury during the motor vehicle accident, or that he ever reported complaints of a memory loss while on active duty.  Still, the record does show that the appellant's car struck a tree during the accident, and that he was thrown from his vehicle.  The Veteran's March 1969 separation examination is silent for memory loss or mental abnormalities.  
 
Post service a December 2010 neurology note states that the Veteran was involved in a car accident in 1967, where he was thrown from the vehicle, and "loss of consciousness" but did not receive any treatment aside from observation.  The Veteran claimed to be unable to recall some of details of the accident.  The appellant described having difficulty reading and writing since the accident.  Upon examination a CT-scan revealed objective scarring of the left posterior parietal lobe.  The examiner opined that this was objective evidence of significant brain trauma that was probably related to a posttraumatic contusion of the brain in the 1960s.  It was further noted that neuropsychiatric testing confirmed significant cognitive difficulties.  The examiner opined that the Veteran had residuals of a traumatic brain injury including deficits with memory, cognition, reading, and writing, which were related to his traumatic brain injury in the 1960s from his car accident.
 
Given the fact that the Veteran's documented involvement in an in-service car accident, and given that he has presented a medical opinion supporting a nexus between his memory loss and that car accident, service connection for memory loss is in order.  38 U.S.C.A. § 5107.
 
This claim is allowed.
  

ORDER
 
New and material evidence has been submitted to reopen a claim for entitlement to service connection for a lumbar scar.  The petition to reopen is granted.
 
New and material evidence has not been submitted to reopen a claim for entitlement to service connection for left eye retinal vasculitis with glaucoma.  The petition to reopen is denied.  
 
New and material evidence has not been submitted to reopen a claim for entitlement to service connection for right eye retinal vasculitis with glaucoma.  The petition to reopen is denied.  
 
Entitlement to service connection for shrapnel wounds of the neck is denied.  
 
Entitlement to service connection for shrapnel wounds of the right shoulder is denied.  
 
Entitlement to service connection for memory loss is granted.  
 

REMAND

Given the decision to reopen the claim of entitlement to service connection for a lumbar scar, the Board finds further development to be in order.  In this regard, the Board notes that following the appellant's December 1967 car accident he was hospitalized at Doylestown Hospital in Doylestown, Pennsylvania; as well as at Valley Forge Army General Hospital.  The Veteran was also noted in March 1991 to be seeing a chiropractor for his back pain.  There is no evidence, however, showing that VA has attempted to get those records.  Accordingly, further development is in order.  38 C.F.R. § 3.159. 

Therefore, this case is REMANDED for the following action:

1.  The RO should ask the Veteran to identify any medical records pertaining to treatment for a back disorder, to include a lumbar scar, since separation from active duty which have not been previously identified or submitted.  Thereafter, the RO must undertake all appropriate action to secure any records identified.  This includes securing medical records dated in December 1967 from Doylestown Hospital, Doylestown, Pennsylvania; records dating from December 1967 from Valley Forge Army General Hospital, and records from the chiropractor who was treating the appellant in 1991..  All attempts to secure all identified records must be carefully documented.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, the Veteran is to be afforded a VA medical examination by an orthopedist.  The purpose of any examination is to ascertain the nature and etiology of any diagnosed lumbar disorder, to include any residual lumbar scar.  The claims folder in its entirety must be furnished to the examiner for use in the study of this case.  Any indicated diagnostic studies must be accomplished if deemed warranted by the examiner.   

Following the examination the orthopedist is address whether the appellant suffers from any lumbar disorder, to include a lumbar scar.  For each diagnosed disorder the examiner is to opine whether it is at least as likely as not that the disorder is related to the appellant's active duty service, to include his December 1967 motor vehicle accident.

In preparing any opinions, the examining physician must note the following terms:
 
????It is due to" means 100 percent assurance of relationship.
???It is at least as likely as not" means 50 percent or more.
???It is not at least as likely as not" means less than a 50 percent chance.
???It is not due to" means 100 percent assurance of non relationship.
 
If the examiner is unable to provide an opinion that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examiner must specifically explain why the cause of any diagnosed lumbar disorder is unknowable.  A complete rationale must be provided for any opinion offered.
 
The VA physician must append a copy of his or her curriculum vitae to the medical opinion report. 

3.  The Veteran is to be notified that it is his responsibility to report for any ordered examination and to cooperate in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  

4.  After the development requested is completed, the RO must review any examination report to ensure that it is in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once.
 
5.  If, while in remand status, additional evidence or information received triggers a need for further development or assistance, such as providing the Veteran with updated notice of what evidence has been received and not received by VA as well as who has the duty to request evidence, then such development must be undertaken by VA.  38 U.S.C.A. §§ 5100, 5103 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010). 

6.  Thereafter, the RO must readjudicate the Veteran's claim of entitlement to service connection for lumbar disorder to include a lumbar scar.  The RO is advised that it is to make its determination based on the law and regulations in effect at the time of its decision, any further changes in VA's statutory duties to notify and assist the Veteran, and any other applicable legal precedent.  If the benefit sought on appeal remains denied, the appellant must be provided a supplemental statement of the case.  The supplemental statement of the case must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


